ORMOND, J.
The principal question is, whether a gift of slaves by a father to his son is void as against existing creditors.
In the case of Miller v. Thompson, [3 Porter, 196,] this question was considered by this court, and an elaborate opinion delivered, holding the affirmative of this proposition. No subse*508quent opinion of this court has weakened the force of that adjudication, and we, therefore, decline entering into a discussion of the merits of the question. Even if we were dissatisfied with the decision, which we do not wish to intimate, we should hesitate long before we would overturn one so elaborately considered — of so much importance to the community to be settled on stable principles, and so long acquiesced in.
Another question, which has been argued in the case, is, whether the original debt of the father to Eldridge, which existed anterior to the gift of the slaves to the son, was not extinguished or' merged in the note or due bill executed subsequent to that event, upon the consolidation of the three notes. It cannot admit of question, that the debt which existed previous to the gift of the slaves, was not, as it respects this question, affected in the slightest degree by the consolidation of the three notes into one due bill, subsequent to the gift. The rights of Eldridge did not arise from the fact, that the debt was secured by notes, but because the debt was due. Any change, therefore, of the evidence of the existence of the debt, made by consent of the parties, can exert no influence on the rights of either.
It was further insisted, that the father never had possession of the slaves, and never asserted any right under the will of his wife’s mother; and that, therefore, no right ever attached, upon the slaves in question, in favor of Eldridge.
It appears that the slaves, being in Virginia, were bequeathed to the wife of ffm. H. Moore, the father, by her mother, and that the father gave them to the son, on condition that he would send for them. It is an established principle, that the right to personal property draw's to it the possession; but independent of this consideration, the gift to the son was an exercise of ownership over the property by the father, and the reception of it by the son, is an admission of the title of the father. This point, however, is too clear for argument.
Let the judgment be affirmed.